PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Dejneka, et al.
Application No. 14/896,856
Filed: December 8, 2015	
Attorney Docket No. SP13-021

:
:
:                        DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(b), filed February 10, 2021, which is being treated as a petition under 37 CFR 1.137(a), to revive the above-identified application. 

The petition is GRANTED.

 The above-identified application became abandoned for failure to timely file proper reply to final Office action, mailed October 28, 2019, which set a shortened statutory period for reply of three (3) month. A one (1) month extensions of time under the provisions of 37 CFR 1.136 (a) was obtained. Accordingly, this application became abandoned on February 29, 2020. The Office mailed a Notice of Abandonment on January 25, 2021. 
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), payment of the RCE fee of $2000.00 (previously received January 13, 2021) and Information Disclosure Statement (IDS), (2) the petition fee of $2100.00, and (3), a proper statement of unintentional delay.

37 CFR 1.137(b)(4) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This application is being referred to Technology Center Art Unit 1781 for processing of the Request For Continued Examination (RCE) and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET